           Case 2:17-cr-00256-JCM-CWH Document 55 Filed 02/05/20 Page 1 of 5



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   RONALD L. CHENG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: (702) 388-6621 / Fax: (702) 388-6418
     ronald.cheng@usdoj.gov
 6
     Representing the United States of America
 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,
                                                    Case No. 2:17-cr-00256-JCM-CWH
11                     Plaintiff,
                                                          STIPULATION TO CONTINUE
12                        vs.                               REVOCATION HEARING
                                                                (Third Request)
13   PEDRO RIVERA,

14                    Defendant.

15

16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

17   Trutanich, United States Attorney, and Ronald L. Cheng, Assistant United States

18   Attorney, counsel for plaintiff United States of America, and Rene L. Valladares, Federal

19   Public Defender, and Andrew Wong, Assistant Federal Public Defenders, counsel for

20   defendant Pedro Rivera, that the Revocation Hearing currently scheduled on February 25,

21   2020 at 10:00 am, be vacated and continued to March 10, 2020, at 10:00 a.m., or a date

22   and time convenient to the Court, but no sooner than March 10, 2020.

23          This Stipulation is entered into for the following reasons:

24
            Case 2:17-cr-00256-JCM-CWH Document 55 Filed 02/05/20 Page 2 of 5



 1          1.     On May 28, 2019, this Court continued defendant’s supervised release

 2   revocation hearing at the request of the parties, to November 21, 2019, to allow continued

 3   evaluation of defendant’s performance on supervised release (ECF 49). The Court then

 4   continued the hearing at the request of the parties to February 25, 2020, at 10:00 a.m. (ECF

 5   54). Aside from the Probation Officer’s report of a positive drug test on or about July 1,

 6   2019, the Probation Officer has not reported any violations since that time.

 7          2.     Defendant is also the subject of supervised release revocation proceedings in

 8   case no. 2:14-cr-00124-KJD-CWH. The Court in that matter issued a minute order on

 9   February 3, 2020, that continued the supervised release revocation hearing from February 25,

10   2020 (the same date as the current hearing in this case) to March 10, 2020, at 9:00 a.m. (ECF

11   79).

12          3.     To allow defendant and counsel to appear in both matters on or about the same

13   date, and so that the Court may have the benefit of the ruling in the continued supervised

14   release hearing in case no. 2:14-cr-00124-KJD-CWH, the parties agree to continue the matter

15   in this case to March 10, 2020, at 10:00 a.m., or such time convenient for the Court, but no

16   earlier than March 10, 2020.

17   //

18   //

19

20

21

22

23

24
                                               2
         Case 2:17-cr-00256-JCM-CWH Document 55 Filed 02/05/20 Page 3 of 5



 1        3.     The defendant is not in custody and agrees with the need for the continuance.

 2        This is the third request for a continuance of the revocation hearing.

 3        Dated the 5th day of February, 2020.

 4        Respectfully Submitted,

 5
     RENE L. VALLADARES                           NICHOLAS A. TRUTANICH
 6   Federal Public Defender                      United States Attorney

 7
     By     /s/Andrew Wong                        By     /s/Ronald L. Cheng
 8   ANDREW WONG                                  RONALD L. CHENG
     Assistant Federal Public Defender            Assistant United States Attorney
 9
     Attorneys for Defendant                      Attorneys for Plaintiff
10   Pedro Rivera                                 United States of America

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                              3
           Case 2:17-cr-00256-JCM-CWH Document 55 Filed 02/05/20 Page 4 of 5



 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,
                                                     Case No. 2:17-cr-00256-JCM-CWH
 4                    Plaintiff,

 5                       vs.
                                                                     ORDER
 6   PEDRO RIVERA,

 7                   Defendant.

 8

 9          The Court, having received, reviewed, and considered the stipulation of the parties to

10   continue revocation hearing (second request),

11          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

12   Thursday, February 25, 2020 at 10:00 a.m., be vacated and continued to ________________
                                                                            March 10, 2020

13   at the hour of 10:00 a.m.

14                     6th day of February, 2020.
                       5th
            DATED this ___

15

16
                                                   UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24
                                               4
           Case 2:17-cr-00256-JCM-CWH Document 55 Filed 02/05/20 Page 5 of 5



 1

 2
            I, RONALD L. CHENG, hereby certify that I am an employee of the United States
 3
     Attorney’s Office for the District of Nevada and that on this day I served an electronic copy
 4
     of the above STIPULATION TO CONTINUE REVOCATION HEARING on Counsel
 5
     of Record via Electronic Case Filing (ECF).
 6
            Dated this 5th day of February, 2020.
 7
                                                       /s/Ronald L. Cheng_________
 8                                                     RONALD L. CHENG
                                                       Assistant United States Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               5
